Lake App. No. 97-L-085. Reported at 81 Ohio St.3d 1505, 692 N.E.2d 210. On April 2, 1998, this case was dismissed for want of prosecution because appellant failed to timely file a memorandum in support of jurisdiction. On April 13,1998, appellant filed a motion for reconsideration of the dismissal of this case. Appellant attached to the motion for reconsideration a memorandum in support of jurisdiction and a motion to deem the memorandum in support of jurisdiction timely filed. Whereas S.Ct.Prac.R. XIV(1)(C) prohibits the filing of a document after the filing deadline and prohibits motions to waive the timeliness requirement,
IT IS ORDERED by the court, sua sponte, that the memorandum in support of jurisdiction and motion attached to appellant’s motion for reconsideration be, and hereby are, stricken.
IT IS FURTHER ORDERED that appellant’s motion for reconsideration be, and hereby is, denied.